Exhibit 10.1
 
MANAGEMENT AGREEMENT


between


CC HOLDINGS GS V LLC
GLOBAL SIGNAL ACQUISITIONS LLC
GLOBAL SIGNAL ACQUISITIONS II LLC
PINNACLE TOWERS LLC AND
THE OTHER ENTITIES LISTED ON THE SIGNATURE PAGES,


collectively, as Owners,


and


CROWN CASTLE USA INC.,


as Manager


Dated as of December 24, 2012
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
SECTION 1.    Definitions
1
   
SECTION 2.    Appointment
4
   
SECTION 3.    Site Management Services
4
   
SECTION 4.    Administrative Services
6
   
SECTION 5.    Operation Standards
7
   
SECTION 6.    Authority of Manager
7
   
SECTION 7.    Accounts
8
   
SECTION 8.    Budgets
8
   
SECTION 9.    Expenses and Expenditures
8
   
SECTION 10.  Compensation
9
   
SECTION 11.  Employees
10
   
SECTION 12.  Books, Records and Inspections
10
   
SECTION 13.  Insurance Requirements
10
   
SECTION 14.  Environmental
11
   
SECTION 15.  Cooperation
11
   
SECTION 16.  Representations and Warranties of Manager
12
   
SECTION 17.  Representations and Warranties of Owners
13
   
SECTION 18.  Restrictions on Other Activities of Manager
14
   
SECTION 19.  Removal or Substitution of Sites
14
   
SECTION 20.  Term of Agreement
14
   
SECTION 21.  Duties Upon Termination
15
   
SECTION 22.  Indemnities
16
   
SECTION 23.  Miscellaneous
  17

 
 
 
i

--------------------------------------------------------------------------------

 
 


LIST OF SCHEDULES AND EXHIBITS


Schedule I
List of Sites
Exhibit A
Form of Manager Report

 
 
 
 
 
 
 
 
 
ii

--------------------------------------------------------------------------------

 
 

 
MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT is entered into as of December 24, 2012 (the
“Effective Date”), by and between each of the entities listed on the signature
pages hereto under the heading “Owners” (collectively, the “Owners”) and Crown
Castle USA Inc., a Pennsylvania corporation (the “Manager”).  This Agreement
replaces the Management Agreement, dated as of April 30, 2009, by and between
each of the entities listed on the signature pages thereto under the heading
“Owners” and the Manager.


SECTION 1.  Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings specified in the Indenture (as defined
below).  In addition, as used in this Agreement, the following terms shall have
the following meanings:


“Administrative Services” has the meaning specified in Section 4.


“Accounts” has the meaning specified in Section 7(a).


“Agreement” means this Management Agreement together with all amendments hereof
and supplements hereto.


“Budget” means, with respect to any period, the Issuers’ budget setting forth
the Manager’s best estimate, after due consideration, of all consolidated
operating expenses, maintenance capital expenditures and any other expenses for
such period.


“CCL” has the meaning specified in Section 23(i).


“Effective Date” has the meaning specified in the first paragraph of this
Agreement.


“Environmental Laws” means all present and future local, state, federal or other
governmental authority, statutes, ordinances, codes, orders, decrees, laws,
rules or regulations pertaining to or imposing liability or standards of conduct
concerning environmental regulation (including regulations concerning health and
safety), contamination or clean-up or the handling, generation, release or
storage of Hazardous Material affecting the Properties including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act, as amended, the Emergency
Planning and Community Right-to-Know Act of 1986, as amended, the Hazardous
Substances Transportation Act, as amended, the Solid Waste Disposal Act, as
amended, the Clean Water Act, as amended, the Clean Air Act, as amended, the
Toxic Substances Control Act, as amended, the Safe Drinking Water Act, as
amended, the Occupational Safety and Health Act, as amended, any state superlien
and environmental clean-up statutes and all regulations adopted in respect of
the foregoing laws whether now or hereafter in effect, but excluding any local,
state, federal, or other governmental historic preservation or similar laws
relating to historical resources and historic preservation not related to (i)
protection of health or the environment or (ii) Hazardous Materials.


“Expiration Date” means January 31, 2013, as such date may be extended from time
to time pursuant to Section 20.
 
 
 
 

--------------------------------------------------------------------------------

 

 
“FAA” means the Federal Aviation Administration.


“FCC” means the Federal Communications Commission.


“Hazardous Material” means all or any of the following: (A) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including any so defined, listed, regulated or classified as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (B) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources; (C)
any flammable substances or explosives or any radioactive materials; (D)
asbestos in any form; (E) electrical or hydraulic equipment which contains any
oil or dielectric fluid containing polychlorinated biphenyls; (F) radon; (G)
mold; or (H) urea formaldehyde, provided, however, such definition shall not
include (i) cleaning materials and other substances commonly used in the
ordinary course of the Owners’ business, which materials exist only in
reasonable quantities and are stored, contained, transported, used, released,
and disposed of in accordance with all applicable Environmental Laws, or (ii)
cleaning materials and other substances commonly used in the ordinary course of
the Owners’ tenant’s, or any of their respective agent’s, business, which
materials exist only in reasonable quantities and are stored, contained,
transported, used, released, and disposed of in accordance with all applicable
Environmental Laws.


“Indenture” means the Indenture, dated as of December 24, 2012, among CC
Holdings GS V LLC, Crown Castle GS III Corp., the Guarantors and the Trustee.


“Lease” means any lease, tenancy, license, assignment or other rental or
occupancy agreement or other agreement or arrangement (including any and all
guarantees of any of the foregoing) heretofore or hereafter entered into
affecting the use, enjoyment or occupancy of, or the conduct of any activity
upon or in, the Properties or any portion thereof, including any extensions,
renewals, modifications or amendments thereof.


“Managed Site” means a Site subject to a site management agreement.


“Management Fee” has the meaning specified in Section 10.


“Manager” has the meaning specified in the first paragraph of this Agreement.


“Monthly Payment Date” means, unless a different date is agreed between the
Owners and the Manager, the first (1st) day of each calendar month or, if any
such first (1st) day is not a Business Day, the next succeeding Business Day,
beginning on January 1, 2013.


“Operation Standards” means the standards for the performance of the Services
set forth in Section 5.
 
 
 
2

--------------------------------------------------------------------------------

 

 
“Operating Revenues” means, without duplication, all revenues of CCL and its
Subsidiaries from operations or, with respect to any particular Property, all
revenues of CCL and its Subsidiaries from the operation of such Property or
otherwise allocable to such Property, in each case determined in accordance with
GAAP and including all revenues from the leasing, subleasing, licensing,
concessions or other grant of the right of the possession, use or occupancy of
all or any portion of the Properties or personalty located thereon, or rendering
of service by CCL or any of its Subsidiaries, proceeds from rental or business
interruption insurance relating to business interruption or loss of income for
the period in question and any other items of revenue which would be included in
operating revenues under GAAP; but excluding the impact on revenues of
accounting for leases with fixed escalators as required by SFAS 13, proceeds
from abatements, reductions or refunds of real estate or personal property taxes
relating to the Properties, dividends on insurance policies relating to the
Properties, condemnation proceeds arising from a temporary taking of all or a
part of any
Properties, security and other deposits until they are forfeited by the
depositor, advance rentals until they are earned, proceeds from a sale,
financing or other disposition of the Properties or any part thereof or interest
therein and other non-recurring revenues as determined by the Manager, insurance
proceeds (other than proceeds from rental or business interruption insurance),
other condemnation proceeds, capital contributions or loans to CCL or any of its
Subsidiaries.


“Owner Representative” has the meaning specified in Section 23(i).


“Owners” has the meaning specified in the first paragraph of this Agreement.


“Permitted Operations” has the meaning specified in Section 18.


“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal, as such “prime rate” may change from time to time. If
The Wall Street Journal ceases to publish the “prime rate”, then the Trustee
shall select an equivalent publication that publishes such “prime rate”; and if
such “prime rate” is no longer generally published or is limited, regulated or
administered by a governmental or quasigovernmental body, then the Trustee shall
select a comparable interest rate index.


“Properties” means, collectively or individually, the properties (including land
and improvements, and all leaseholds, sub-leaseholds, fee and easements) and all
related facilities, owned by CCL and its Subsidiaries as of any date of
determination.


“Rating Agencies” means S&P, Moody’s and Fitch.


“Records” has the meaning specified in Section 12.


“SEC” means the Securities and Exchange Commission.


“Services” means, collectively, the Site Management Services and the
Administrative Services.


“SFAS 13” means Statement of Financial Accounting Standards No. 13 published by
the Financial Accounting Standards Board.
 
 
 
3

--------------------------------------------------------------------------------

 

 
“Site Management Services” has the meaning specified in Section 3.


“Sites” means each tower, rooftop or other telecommunication site listed on
Schedule I hereto, as modified from time to time pursuant to Section 19.


“Tenant” means a tenant or licensee under a Lease, including any ground lessee
under a Lease where an Owner is the ground lessor.


“Term” has the meaning specified in Section 20.


“Transaction Documents” means the Indenture, the Pledge Agreement, this
Agreement and each other agreement contemplated by any of the foregoing.


“Trustee” means The Bank of New York Mellon Trust Company, N.A..


References to “Articles”, “Sections”, “Subsections”, “Exhibits” and “Schedules”
shall be to Articles, Sections, Subsections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided.  Any of
the terms defined in this Section 1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference.  In this
Agreement, “hereof”, “herein”, “hereto”, “hereunder” and the like mean and refer
to this Agreement as a whole and not merely to the specific article, section,
subsection, paragraph or clause in which the respective word appears; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including”, “includes” and “include” shall be deemed to
be followed by the words “without limitation”; and any reference to any statute
or regulation may include any amendments of same and any successor statutes and
regulations.  Further, (i) any reference to any agreement or other document may
include subsequent amendments, assignments, and other modifications thereto, and
(ii) any reference to any Person may include such Person’s respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons.


SECTION 2. Appointment.  On the terms and conditions set forth therein, each
Owner hereby engages the Manager to perform the Services described herein.  The
Manager hereby accepts such engagement.  The Manager is an independent
contractor, and nothing in this Agreement or in the relationship between any
Owner and the Manager shall constitute a partnership, joint venture or any other
similar relationship.


SECTION 3.  Site Management Services.  During the Term of this Agreement, the
Manager shall, subject to the terms hereof, perform those functions reasonably
necessary to maintain, market, operate, manage and administer the Sites
(collectively, the “Site Management  Services”), all in accordance with the
Operation Standards.  Without limiting the generality of the foregoing, the
Manager will have the following specific duties in relation to the Sites:


(a)           Marketing/Leasing of Sites.  The Manager shall use commercially
reasonable efforts to market the Leases and to procure Leases with third party
customers for the Sites, including locating potential Tenants, negotiating
Leases with such Tenants and executing or brokering Leases as agent for the
Owners.  The Manager shall have complete authority to negotiate all of the terms
of each Lease, both economic and non-economic, as well as complete authority to
negotiate and execute amendments and other modifications thereto in the name of
or on behalf of the Owners; provided, however, that the terms of any Lease or
amendment or modification thereof shall be on commercially reasonable terms and
in accordance with the Operation Standards.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(b)           Site Operations.  The Manager shall monitor and manage each
Owner’s property rights associated with the Sites, make periodic inspections of
the Sites for needed repairs, arrange for all such repairs determined to be
necessary or appropriate, and otherwise provide for the maintenance of the
Sites, including maintaining insurance on the Sites and using commercially
reasonable efforts to ensure that Tenants install their equipment in accordance
with the terms of the relevant Lease and that all Sites are maintained in
compliance in all material respects with any applicable FAA and FCC regulations,
the terms of any applicable ground lease, easement, Lease, site management
agreement or similar agreement and any other applicable laws, rules and
regulations.  The Manager shall arrange for all utilities, services, equipment
and supplies necessary for the management, operation, maintenance and servicing
of the Sites in accordance with the terms and conditions of any applicable
ground leases, easements, Leases, site management agreements and similar
agreements and applicable law.  All utility contracts shall be in the name of
the applicable Owner with all notices to be addressed to such Owner in care of
the Manager, at the Manager’s address.  The Manager shall perform on behalf of
each Owner any obligation reasonably required of such Owner pursuant to any site
management agreement, agency agreement, or other agreement related to the Sites
(other than the payment of amounts due from the Owners thereunder, which
payments shall be paid out of the Accounts as provided herein).  If any Owner is
obligated to or otherwise undertakes any alterations or improvements to a Site,
the Manager shall arrange for such alteration or improvement on the Owner’s
behalf.


(c)           Administration of Leases.  The Manager shall, on behalf of the
Owners, (i) maintain a database of the Leases indicating, for each Lease, the
amount of all payments due from the Tenant thereunder, the dates on which such
payments are due and, in the case of a Managed Site, the amount of all payments
due to or from the counterparty under the relevant site management agreement,
(ii) use commercially reasonable efforts to collect all rent and other amounts
due under the Leases, which efforts may include invoicing such rent and other
amounts, (iii) perform all services required to be performed by the Owners under
the terms of the Leases,  the site management agreements and similar agreements
and (iv) otherwise use commercially reasonable efforts to ensure compliance on
the part of the Tenants and the Owners with the terms of each Lease, site
management agreement and similar agreement, all in accordance with the Operation
Standards.  Each Owner hereby authorizes the Manager to take any action the
Manager deems to be necessary or appropriate to enforce the terms of each Lease,
site management agreement and similar agreement in accordance with the Operation
Standards, including the right to exercise (or not to exercise) any right such
Owner may have to collect rent and other amounts due under such agreements
(whether through judicial proceedings or otherwise), to terminate any Lease
and/or to evict any Tenant.  The Manager shall also have the right, in
accordance with the Operation Standards, to compromise, settle, and otherwise
resolve claims and disputes with regard to Leases, site management agreements
and similar agreements.  The Manager may agree to any modification, waiver or
amendment of any term of, forgive any payment on, and permit the release of any
Tenant on, any Lease pertaining to the Sites as it may determine to be necessary
or appropriate in accordance with the Operation Standards.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(d)           Compliance with Law, Etc.  The Manager will take such actions
within its reasonable control as may be necessary to comply in all material
respects with any and all laws, ordinances, orders, rules, regulations,
requirements, permits, licenses, certificates of occupancy, statutes and deed
restrictions applicable to the Sites.  Without limiting the generality of the
foregoing, the Manager shall use commercially reasonable efforts to apply for,
obtain and maintain, in the name of the respective Owners, or, if required, in
the name of the Manager, the licenses and permits reasonably required for the
operation of the Sites as telecommunications sites, for the management,
marketing and operation of the Sites (including such licenses required to be
obtained from the FAA and the FCC) and for the preparation, filing and payment
of all reports, filings, taxes and fees required to be filed with or furnished
to the SEC or tax authorities.  The cost of complying with this paragraph shall
be the responsibility of the Owners and will be payable out of the Accounts.


(e)           Upon request, and at the end of each fiscal quarter, the Manager
will furnish to the Owner Representative a report (the “Manager Report”) in
substantially the form attached as Exhibit B with respect to the periods
specified therein.


SECTION 4. Administrative Services.  During the Term of this Agreement, the
Manager shall, subject to the terms hereof, provide to each Owner the following
administrative services in accordance with the Operation Standards
(collectively, the “Administrative Services”):


(i)           clerical, bookkeeping and accounting services, including
maintenance of general records of the Owners and the preparation of monthly
financial statements, as necessary or appropriate in light of the nature of the
Owners’ business and the requirements of the Transaction Documents;


(ii)           maintain accurate books of account and records of the
transactions of each Owner, render statements or copies thereof from time to
time as reasonably requested by such Owner and assist in all audits of such
Owner;


(iii)           prepare and file, or cause to be prepared and filed, all
franchise, withholding, income and other tax returns of such Owner required to
be filed by it and arrange for any taxes owing by such Owner to be paid to the
appropriate authorities out of funds of such Owner available for such purpose,
all on a timely basis and in accordance with applicable law;


(iv)           prepare and file, or cause to be prepared and filed, all annual,
quarterly and current reports and other reports and filings required to be filed
or furnished on behalf of each Owner with the SEC and to cause to be paid from
the Accounts all fees in connection therewith;


(v)           administer such Owner’s performance under the Transaction
Documents, including (A) preparing and delivering on behalf of such Owner such
opinions of counsel, officers’ certificates, financial statements, reports,
notices, financing statements (including continuations thereof) and other
documents as are required under the Transaction Documents and (B) holding,
maintaining and preserving the Transaction Documents and books and records
relating to the Transaction Documents and the transactions contemplated or
funded thereby, and making such books and records available for inspection in
accordance with the terms of the Transaction Documents;
 
 
 
6

--------------------------------------------------------------------------------

 

 
(vi)          take all actions on behalf of such Owner as may be necessary or
appropriate in order for such Owner to remain duly organized and qualified to
carry out its business under applicable law, including making all necessary or
appropriate filings with federal, state and local authorities under corporate
and other applicable statutes; and


(vii)         manage all litigation instituted by or against such Owner,
including retaining on behalf of and for the account of such Owner legal counsel
to perform such services as may be necessary or appropriate in connection
therewith and negotiating any settlements to be entered into in connection
therewith.


SECTION 5.  Operation Standards.  The Manager shall perform the Services with
the objective of maximizing revenue and minimizing expenses on the Sites.  The
Site Management Services shall be of a scope and quality not less than those
generally performed by first class, professional managers of properties similar
in type and quality to the Sites and located in the same market areas as the
Sites.  The Manager hereby acknowledges that it has received a copy of each of
the Transaction Documents and agrees not to take any action that would cause the
Owners to be in default thereunder. The Manager further acknowledges that, in
connection with future financial reporting requirements or otherwise, the Owners
may, upon notice to the Manager, impose on the Manager additional reasonable
restrictions or covenants or require the Manager to implement and follow certain
other reasonable procedures or provide additional services, including with
respect to Records and access to bank accounts.


SECTION 6.  Authority of Manager.  During the Term hereof, the parties recognize
that Manager will be acting as the exclusive agent of the Owners with regard to
the Services described herein.  Each Owner hereby grants to the Manager the
exclusive right and authority, and hereby appoints the Manager as its true and
lawful attorney-in-fact, with full authority in the place and stead of such
Owner and in the name of such Owner, to negotiate, execute, implement or
terminate, as circumstances dictate, for and on behalf of such Owner, any and
all Leases, ground leases, site management agreements, easements, contracts,
permits, licenses, registrations, approvals, amendments and other instruments,
documents, and agreements as the Manager deems necessary or advisable in
accordance with the Operation Standards.  In addition, the Manager will have
full discretion in determining whether to commence litigation on behalf of an
Owner, and will have full authority to act on behalf of each Owner in any
litigation proceedings or settlement discussions commenced by or against any
Owner.  Each Owner shall promptly execute such other or further documents as the
Manager may from time to time reasonably request to more completely effect or
evidence the authority of the Manager hereunder, including the delivery of such
powers of attorney (or other similar authorizations) as the Manager may
reasonably request to enable it to carry out the Services
hereunder.  Notwithstanding anything herein to the contrary, the Manager shall
not have the right or power, and in no event shall it have any obligation, to
institute, or to join any other Person in instituting, or to authorize a trustee
or other Person acting on its behalf or on behalf of others to institute, any
bankruptcy, reorganization, arrangement, insolvency, liquidation or receivership
proceedings under the laws of the United States of America or any state thereof
with respect to any Owner.
 
 
 
7

--------------------------------------------------------------------------------

 

 
SECTION 7.  Accounts.


(a)           Accounts.  Subject to Section 9(c), the Manager shall establish
and maintain one or more operating bank accounts in the name of an Owner or on
behalf of one or more Owners (such account or accounts being the
“Accounts”).  The Owners shall maintain funds in the Accounts sufficient to run
their respective businesses at all times (including funds sufficient to pay all
expenses for the next month, including any interest payment due during the next
month pursuant to the Indenture).  At all times during the Term of this
Agreement the Manager shall have full access to the Accounts for the purposes
set forth herein, and all checks or disbursements from the Accounts will require
only the signature of the Manager.  Funds may be withdrawn by Manager from the
Accounts only (i) to pay expenses and make expenditures in accordance with the
terms hereof, (ii) to withdraw amounts deposited in error and (iii) if the
Manager determines, in accordance with the Operation Standards, that the amount
on deposit in the Accounts exceeds the amount required to pay the Owners’
expenses and make the Owners’ necessary expenditures for the next month as the
same become due and payable, to make such other distributions as the Owner
Representative may direct.  The Manager may direct any institution maintaining
the Accounts to invest the funds held therein in one or more Permitted
Investments as the Manager may select in its discretion.  All interest and
investment income realized on funds deposited therein shall be deposited to the
Accounts.


SECTION 8.  Budgets.  Upon request by the Owners, on or before February 15 of
each year, the Manager shall deliver to the Owner Representative a Budget for
such year (in each case presented on a monthly and annual basis).  The Budget
shall identify and set forth the Managers’ reasonable estimate, after due
consideration, of all expenses and expenditures on a line-item basis consistent
with the form of budgets previously provided to the Owners.  Each of the parties
hereto acknowledges and agrees that the Budget represents an estimate only, and
that actual expenses and expenditures may vary from those set forth in the
applicable Budget.  In the event the Manager determines, in accordance with the
Operation Standards, that the actual expenses or expenditures for any year will
materially differ from those set forth in the applicable Budget for such year,
such Budget shall, at the request of the Manager and subject to the Transaction
Documents, be modified or supplemented as appropriate to reflect such
differences.


SECTION 9.  Expenses and Capital Expenditures.


(a)           The Manager is hereby authorized to incur expenses and to make
capital expenditures on behalf of the Owners, the necessity, nature and amount
of which may be determined in Manager’s discretion in accordance with the
Operation Standards.  If a Budget has been prepared for the applicable year, the
Manager shall use commercially reasonable efforts to incur expenses and to make
capital expenditures within the limits prescribed by the Budgets; provided that
the Manager may at any time incur expenses and make capital expenditures in
amounts that exceed the expenses or capital expenditures, as the case may be,
specified in the applicable Budget if and to the extent that the Manager
determines in accordance with the Operation Standards that it is necessary or
advisable to do so.
 
 
 
8

--------------------------------------------------------------------------------

 

 
(b)           The Manager shall maintain accurate records with respect to each
Site reflecting the status of real estate and personal property taxes, ground
lease payments, insurance premiums and other expenses payable in respect thereof
and shall furnish to the Owner Representative from time to time such information
regarding the payment status of such items as the Owner Representative may from
time to time reasonably request.  The Manager shall arrange for the payment of
all such real estate and personal property taxes, ground lease payments,
insurance premiums and other expenses as the same become due and payable out of
funds available in the Accounts.  All expenses and capital expenditures paid by
the Manager will be funded through the Accounts and the Manager shall have no
obligation to subsidize, incur, or authorize any expense or capital expenditure
that cannot, or will not be paid by or through the Accounts.  If the Manager
determines that the funds on deposit in the Accounts are not sufficient to pay
all expenses related to the Sites as the same shall become due and payable, the
Manager shall notify the Owner Representative of the amount of such deficiency
and the Owners shall deposit the amount of such deficiency therein as soon as
practicable.


(c)           Notwithstanding anything to contrary herein, if at any time the
Accounts have not been established or maintained, the Manager shall use
commercially reasonable efforts to establish and maintain such Accounts as
promptly as practicable and, during any period in which the Accounts have not
been established or maintained, shall cause all expenses and any capital
expenditures to be paid, whether out of its own funds or otherwise.  In the
event that the Accounts have been established and maintained and there is a
deficiency in the Accounts, the Manager may, in its sole discretion, elect to
pay expenses or make capital expenditures out of its own funds, but shall have
no obligation to do so.  The Owners, jointly and severally, shall be obligated
to pay or reimburse the Manager for all such expenses paid and capital
expenditures made by the Manager out of its own funds plus interest thereon at
the Prime Rate; provided that such interest may be paid only if (i) the Accounts
have been established and the reimbursement relates to a deficiency in the
Accounts and (ii) such interest is requested by the Manager.


SECTION 10.  Compensation.  In consideration of the Manager’s agreement to
perform the Services described herein, during the Term hereof, the Owners hereby
jointly and severally agree to pay to the Manager a fee (the “Management Fee”),
on each Monthly Payment Date, equal to 7.5% of the Operating Revenues for the
immediately preceding calendar month.  On each Monthly Payment Date, the Manager
shall report to the Owners the Management Fee then due and payable based on the
best information regarding Operating Revenues for the immediately preceding
calendar month then available to it.  If the Manager subsequently determines
that the Management Fee so paid to it was less than what should have been paid
(based on a recomputation of the Operating Revenues for such calendar month),
then the Management Fee due on the next Monthly Payment Date following the date
of such determination shall be increased by the amount of the underpayment.  If
the Manager subsequently determines that the Management Fee so paid to it was
higher than what should have been paid (based on a re-computation of the
Operating Revenues for such calendar month), then the Management Fee due on the
next Monthly Payment Date following the date of such determination shall be
reduced by the amount of the overpayment.  Upon the expiration or earlier
termination of this Agreement as set forth in Section 20, the Manager shall be
entitled to receive, on the next succeeding Monthly Payment Date, the portion of
the Management Fee which was earned by the Manager through the effective date of
such expiration or termination (such earned portion being equal to the product
at (a) the total Management Fee that would have been payable for the month in
which such expiration or termination occurred had this Agreement remained in
effect multiplied by (b) a fraction, the numerator of which is the number of
days in such month through the effective of such expiration or termination, and
the denominator of which is the total number of days in such month).  The
Manager shall be entitled to no other fees or payments from the Owners as a
result of the termination or expiration of this Agreement in accordance with the
terms hereof.  All expenses necessary to the performance of the Manager’s duties
(other than expenses and any capital expenditures, all of which are payable by
the Owners) will be paid from the Manager’s own funds.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
SECTION 11.  Employees.  The Manager shall employ, supervise and pay at all
times a sufficient number of capable employees as may be necessary for Manager
to perform the Services hereunder in accordance with the Operation
Standards.  All employees of Manager will be employed at the sole cost of the
Manager.  All matters pertaining to the employment, supervision, compensation,
promotion, and discharge of such employees are the sole responsibility of
Manager, who is, in all respects, the employer of such employees.  To the extent
the Manager, its designee, or any subcontractor negotiates with any union
lawfully entitled to represent any such employees, it shall do so in its own
name and shall execute any collective bargaining agreements or labor contracts
resulting therefrom in its own name and not as an agent for any Owner.  The
Manager shall comply in all material respects with all applicable laws and
regulations related to workers’ compensation, social security, ERISA,
unemployment insurance, hours of labor, wages, working conditions, and other
employer-employee related subjects.  The Manager is independently engaged in the
business of performing management and operation services as an independent
contractor.  All employment arrangements are therefore solely Manager’s concern
and responsibility, and the Owners shall have no liability with respect thereto.


SECTION 12.   Books, Records and Inspections.  The Manager shall, on behalf of
the Owners, keep such materially accurate and complete books and records
pertaining to the Sites and the Services as may be necessary or appropriate
under the Operation Standards.  Such books and records shall include all
corporate records, monthly summaries of all accounts receivable and accounts
payable, maintenance records, insurance policies, receipted bills and vouchers,
and other documents and papers pertaining to the Sites (including the Leases,
site management agreements and ground leases). All such books and records
(“Records”) shall be kept in an organized fashion and in a secure location and
separate from records relating to other management agreements.  During the Term
of this Agreement, the Manager shall afford to the Owners and the Trustee
(solely to the extent required pursuant to the Transaction Documents) access to
any Records relating to the Sites and the Services within its control, except to
the extent it is prohibited from doing so by applicable law or the terms of any
applicable obligation of confidentiality or to the extent such information is
subject to a privilege under applicable law to be asserted on behalf of the
Owners.  Such access shall be afforded without charge but only upon reasonable
prior written request and during normal business hours at the offices of the
Manager designated by it.


SECTION 13.   Insurance Requirements.


(a)           Owner Insurance.  The Manager shall maintain, on behalf of the
Owners, all insurance policies required to be maintained by the Owners pursuant
to the Transaction Documents and such other insurance policies as the Manager
shall determine to be necessary or appropriate in accordance with the Operation
Standards.  The Manager shall prepare and present, on behalf of the Owners,
claims under any such insurance policy in a timely fashion in accordance with
the terms of such policy.  Any payments on such policy shall be made to the
Manager as agent of and for the account of the Owners.
 
 
 
10

--------------------------------------------------------------------------------

 

 
(b)           Manager’s Insurance.  The Manager shall maintain, at its own
expense, a commercial crime policy and professional liability insurance
policy.  Any such commercial crime policy and professional liability insurance
shall protect and insure the Manager against losses, including forgery, theft,
embezzlement, errors and omissions and negligent acts of the employees of the
Manager and shall be maintained in a form and amount consistent with customary
industry practices for managers of properties such as the Sites.  The Manager
shall be deemed to have complied with this provision if one of its respective
Affiliates has such commercial crime policy and professional liability policy
and the coverage afforded thereunder extends to the Manager.  Annually, upon
request of the Owner Representative, the Manager shall cause to be delivered to
the Owner Representative a certification evidencing coverage under such
commercial crime policy and professional liability insurance policy.  Any such
commercial crime policy or professional liability insurance policy shall not be
cancelled without 10 days’ prior notice to the Owner Representative.  In cases
where any Owner and Manager maintain insurance policies that duplicate coverage,
then the policies of such Owner shall provide primary coverage and Manager’s
policies shall be excess and non-contributory.


SECTION 14.   Environmental.


(a)           None of the Owners is aware of any material violations of
Environmental Laws at the Sites.


(b)           The Manager shall not consent to the installation, use or
incorporation into the Sites of any Hazardous Materials in violation of
applicable Environmental Laws and shall not consent to the discharge,
dispersion, release, or storage, treatment, generation or disposal of any
pollutants or toxic or Hazardous Materials, other than in compliance with
Environmental Laws and covenants and agrees to take reasonable steps to comply
with the Environmental Laws.


(c)           The Manager covenants and agrees (i) that it shall advise the
Owner Representative and the Trustee in writing of each notice of any material
violation of Environmental Law of which Manager has actual knowledge, promptly
after manager obtains actual knowledge thereof, and (ii) to deliver promptly to
the Owner Representative copies of all communications from any Federal, state
and local governmental authorities received by Manager concerning any such
violation and Hazardous Material on, at or about the Sites.


SECTION 15.  Cooperation.  Each Owner and the Manager shall cooperate with the
other parties hereto in connection with the performance of any responsibility
required hereunder or otherwise related to the Sites or the Services.  In the
case of the Owners, such cooperation shall include (i) executing such documents
or performing such acts as may be required to protect, preserve, enhance, or
maintain the Sites or the Accounts, (ii) executing such documents as may be
reasonably required to accommodate a Tenant or its installations, (iii)
furnishing to the Manager, on or prior to the Effective Date, all keys, key
cards or access codes required in order to obtain access to the Sites, (iv)
furnishing to the Manager, on or prior to the Effective Date, all books,
records, files, abstracts, contracts (including Leases and site management
agreements), materials and supplies, budgets and other Records relating to the
Sites or the performance of the Services and (v) providing to the Manager such
other information as Manager considers reasonably necessary for the effective
performance of the Services.  In the case of the Manager, such cooperation shall
include cooperating with the Trustee (solely to the extent required pursuant to
the Transaction Documents), potential purchasers of any of the Sites,
appraisers, auditors and their respective agents and representatives, with the
view that such parties shall be able to perform their duties efficiently and
without interference.
 
 
 
11

--------------------------------------------------------------------------------

 

 
SECTION 16.   Representations and Warranties of Manager.  The Manager makes the
following representations and warranties to the Owners all of which shall
survive the execution, delivery, performance or termination of this Agreement:


(a)           The Manager is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania.


(b)           The Manager’s execution and delivery of, performance under and
compliance with this Agreement will not violate the Manager’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a material breach
of, any material agreement or other material instrument to which it is a party
or by which it is bound.


(c)           The Manager has the full power and authority to own its
properties, to conduct its business as presently conducted by it and to enter
into and consummate all transactions contemplated by this Agreement, has duly
authorized the execution, delivery and performance of this Agreement, and has
duly executed and delivered this Agreement.


(d)           This Agreement, assuming due authorization, execution and delivery
by each of the other parties hereto, constitutes a valid, legal and binding
obligation of the Manager, enforceable against the Manager in accordance with
the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally, and (B) general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law.


(e)           The Manager is not in violation of, and its execution and delivery
of, performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Manager’s good faith and
reasonable judgment, is likely to affect materially and adversely either the
ability of the Manager to perform its obligations under this Agreement or the
financial condition of the Manager.


(f)           The Manager’s execution and delivery of, performance under and
compliance with, this Agreement do not breach or result in a violation of, or
default under, any material indenture, mortgage, deed of trust, agreement or
instrument to which the Manager is a party or by which the Manager is bound or
to which any of the property or assets of the Manager are subject.
 
 
 
12

--------------------------------------------------------------------------------

 

 
(g)           No consent, approval, authorization or order of any state or
federal court or governmental agency or body is required for the consummation by
the Manager of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained.


(h)           No litigation is pending or, to the Manager’s knowledge,
threatened against the Manager that, if determined adversely to the Manager,
would prohibit the Manager from entering into this Agreement or that, in the
Manager’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Manager to perform its obligations
under this Agreement or the financial condition of the Manager.


SECTION 17.   Representations and Warranties of Owners.  Each Owner makes the
following representations and warranties to the Manager all of which shall
survive the execution, delivery, performance or termination of this Agreement:


(a)           Such Owner is a limited liability company or corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.


(b)           Such Owner’s execution and delivery of, performance under and
compliance with this Agreement will not violate such Owner’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a material breach
of, any material agreement or other material instrument to which it is a party
or by which it is bound.


(c)           Such Owner has the full power and authority to own its properties,
to conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.


(d)           This Agreement, assuming due authorization, execution and delivery
by each of the other parties hereto, constitutes a valid, legal and binding
obligation of such Owner, enforceable against such Owner in accordance with the
terms hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.


(e)           Such Owner is not in violation of, and its execution and delivery
of, performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in such Owner’s good faith and reasonable
judgment, is likely to affect materially and adversely either the ability of
such Owner to perform its obligations under this Agreement or the financial
condition of such Owner.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(f)            No consent, approval, authorization or order of any state or
federal court or governmental agency or body is required for the consummation by
such Owner of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained.


(g)           No litigation is pending or, to the best of such Owner’s
knowledge, threatened against such Owner that, if determined adversely to such
Owner, would prohibit such Owner from entering into this Agreement or that, in
such Owner’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of such Owner to perform its obligations
under this Agreement or the financial condition of such Owner.


SECTION 18.  Restrictions on Other Activities of Manager.  The Manager hereby
covenants and agrees that (i) it shall not engage in any business except as
contemplated by this Agreement and other management agreements or arrangements
with Affiliates of the Manager or third parties not affiliated with the Manager
or any Owner and in business activities other than but related to the management
of wireless telecommunications facilities (including the development and
operation of such facilities) (“Permitted Operations”) and (ii) it shall not
incur any indebtedness for borrowed money or other material liabilities except
for (A) obligations hereunder and under other management agreements (including
salaries and benefits of its officers and employees) and obligations incurred in
the ordinary course of business in connection with its Permitted Operations.


SECTION 19.   Removal or Substitution of Sites.  If during the Term of this
Agreement an Owner assigns or otherwise transfers all of its right, title and
interest in and to any Site to a Person other than another Owner or the Trustee
(whether pursuant to a taking under the power of eminent domain or otherwise) or
otherwise ceases to have an interest in a Site, this Agreement shall terminate
(as to that Site only) on the date of such assignment or transfer and the Owners
shall promptly deliver to Manager an amendment to Schedule I reflecting the
removal of such Site from the scope of this Agreement.  Upon the termination of
this Agreement as to a particular Site, the Manager and the respective Owner of
such Site shall be released and discharged from all liability hereunder with
respect to such Site for the period from and after the applicable termination
date and the Manager shall have no further obligation to perform any Site
Management Services with respect thereto from and after such date.  In addition,
the Owners may at any time add any additional Site to Schedule I in connection
with a substitution or acquisition.  Upon such substitution or acquisition, the
Owners shall promptly deliver to the Manager an amendment to Schedule I
reflecting the addition of such Site, whereupon the Manager shall assume
responsibility for the performance of the Site Management Services hereunder
with respect to such Site.


SECTION 20.   Term of Agreement.


(a)           Term.  This Agreement shall be in effect during the period (the
“Term”) commencing on the date hereof and ending at 5:00 p.m. (New York time) on
the Expiration Date, unless sooner terminated in accordance with the provisions
of this Section 20.  Immediately prior to the then-current Expiration Date, the
Expiration Date shall be automatically extended to the date that is 30 days
after the then-current Expiration Date without any action on the part of any
party, unless the Owner Representative, acting in its sole and absolute
discretion, delivers notice to the contrary to the Manager prior to the
then-current Expiration Date in which case the Expiration Date shall remain the
then-current Expiration Date.
 
 
 
14

--------------------------------------------------------------------------------

 

 
(b)           Termination for Cause.  The Owner Representative (or the Trustee
on its behalf at the direction of the Holders of a majority in aggregate
principal amount of the then outstanding Notes) shall have the right, upon
notice to the Manager, to terminate this Agreement: (i) upon the declaration and
continuance of an “Event of Default” under (and as defined in) the Indenture,
(ii) 30 days following notice from the Trustee to the Owners if the Manager has
engaged in fraud, gross negligence or willful misconduct arising from or in
connection with its performance under this Agreement or (iii) if the Manager
defaults in the performance of its obligations hereunder and such default (A) is
reasonably likely to have a Material Adverse Effect and (B) remains unremedied
for 30 days after the Manager receives notice thereof.


(c)           Automatic Termination for Bankruptcy, Etc.  If the Manager or any
Owner files a petition for bankruptcy, reorganization or arrangement, or makes
an assignment for the benefit of the creditors or takes advantage of any
insolvency or similar law, or if a receiver or trustee is appointed for the
assets or business of the Manager or any Owner and is not discharged within 90
days after such appointment, then this Agreement shall terminate automatically;
provided that if any such event shall occur with respect to less than all of the
Owners, then this Agreement will terminate solely with respect to the Owner or
Owners for which such event has occurred and the respective Sites owned, leased
or managed by such Owner(s).  Upon the termination of this Agreement as to a
particular Owner, the Manager and such Owner shall be released and discharged
from all liability hereunder for the period from and after the applicable
termination date and the Manager shall have no further obligation to perform any
Services for such Owner or any Sites owned, leased or managed by such Owner from
and after such date.


(d)           Resignation By Manager.  Without the prior written consent of the
Owners, unless and until all Obligations due and owing under the Indenture have
been fully satisfied, the Manager shall not resign from the obligations and
duties hereby imposed on it hereunder except upon determination that (i) the
performance of its duties hereunder is no longer permissible under applicable
law and (ii) there is no reasonable action which can be taken to make the
performance of its duties hereunder permissible under applicable law.  Any such
determination under clause (d)(i) above permitting the resignation of the
Manager shall be evidenced by an opinion of counsel (who is not an employee of
the Manager) to such effect delivered, and in form and substance reasonably
satisfactory, to the Owner Representative.  From and after the date on which all
Obligations due and owing under the Indenture have been fully satisfied, the
Manager shall have the right in its sole and absolute discretion, upon 30 days’
prior notice to the Owner Representative, to resign from the obligations and
duties hereby imposed on it.  This Agreement shall terminate on the effective
date of any resignation of the Manager permitted under this paragraph
(d).  Nothing in this clause (d) shall restrict the Owners and the Manager from
entering into any amendments or supplements in respect of this Agreement.


SECTION 21.  Duties Upon Termination.  Upon the expiration or termination of the
Term, the Manager shall have no further right to act for any Owner or to draw
checks on the Accounts and shall promptly (i) furnish to the Owner
Representative or its designee all keys, key cards or access codes required in
order to obtain access to the Sites, (ii) deliver to the Owner Representative or
its designee all rent, income, tenant security deposits and other monies due or
belonging to the Owners under this Agreement but received after such
termination, (iii) deliver to the Owner Representative or its designee all
books, files, abstracts, contracts, leases, materials and supplies, budgets and
other Records relating to the Sites or the performance of the Services and (iv)
upon request, assign, transfer, or convey, as required, to the respective Owners
all service contracts and personal property relating to or used in the operation
and maintenance of the Sites, except any personal property which was paid for
and is owned by Manager.  The Manager shall also, for a period of ninety (90)
days after such expiration or termination, make itself available to consult with
and advise the Owners regarding the operation and maintenance of the Sites or
otherwise to facilitate an orderly transition of management to a new manager of
the Sites.  This Section 21 shall survive the expiration or earlier termination
of this Agreement (whether in whole or part).
 
 
 
15

--------------------------------------------------------------------------------

 

 
SECTION 22.   Indemnities.


(a)           Subject to Section 23(g), the Owners jointly and severally agree
to indemnify, defend and hold Manager harmless from and against, any and all
suits, liabilities, damages, or claims for damages (including any reasonable
attorneys’ fees and other reasonable costs and expenses relating to any such
suits, liabilities or claims), in any way relating to the Sites, the Manager’s
performance of the Services hereunder, or the exercise by the Manager of the
powers or authorities herein or hereafter granted to the Manager, except for
those actions, omissions and breaches of Manager in relation to which the
Manager has agreed to indemnify the Owners pursuant to Section 22(b).


(b)           Subject to Section 23(g), the Manager agrees to indemnify, defend
and hold the Owners harmless from and against any and all suits, liabilities,
damages, or claims for damages (including any reasonable attorneys’ fees and
other reasonable costs and expenses relating to any such suits, liabilities or
claims), in any way arising out of (i) any acts or omissions of the Manager or
its agents, officers or employees in the performance of the Services hereunder
constituting misfeasance, bad faith or negligence or (ii) any material breach of
any representation or warranty made by the Manager hereunder.


(c)           “Indemnified Party” and “Indemnitor” shall mean the Manager and
Owners, respectively, as to Section 22(a) and shall mean the Owners and Manager,
respectively, as to Section 22(b).  If any action or proceeding is brought
against an Indemnified Party with respect to which indemnity may be sought under
this Section 22, the Indemnitor, upon notice from the Indemnified Party, shall
assume the investigation and defense thereof, including the employment of
counsel and payment of all expenses.  The Indemnified Party shall have the right
to employ separate counsel in any such action or proceeding and to participate
in the defense thereof, but the Indemnitor shall not be required to pay the fees
and expenses of such separate counsel unless such separate counsel is employed
with the written approval and consent of the Indemnitor, which shall not be
unreasonably withheld or refused.


(d)           The indemnities in this Section 22 shall survive the expiration or
termination of the Agreement.
 
 
 
16

--------------------------------------------------------------------------------

 

 
SECTION 23.   Miscellaneous.


(a)           Amendments.  No amendment, supplement, waiver or other
modification of this Agreement shall be effective unless in writing and executed
and delivered by the Manager and the Owner Representative.  No failure by any
party hereto to insist on the strict performance of any obligation, covenant,
agreement, term or condition of this Agreement, or to exercise any right or
remedy available upon a breach of this Agreement, shall constitute a waiver of
any of the terms of this Agreement.


(b)           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and may be delivered personally or by commercial
overnight carrier, telecopied or mailed (postage prepaid via the US postal
service) to the applicable party at the following address (or at such other
address as the party may designate in writing from time to time); however, any
such notice or communication shall be deemed to be delivered only when actually
received by the party to whom it is addressed:



   (1)
To any Owner
(including
Owner
Representative)
c/o CC Holdings GS V LLC
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: Chief Financial Officer and
                  General Counsel
Facsimile: (713) 570-3053
           (2)
To Manager:
Crown Castle USA Inc.
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: Chief Financial Officer and
                  General Counsel
Facsimile: (713) 570-3053

 
(c)           Assignment, Etc.  The provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  None of the rights, interests,
duties, or obligations created by this Agreement may be assigned, transferred,
or delegated in whole or in part by the Manager or any Owner, and any such
purported assignment, transfer, or delegation shall be void; provided, however,
that the Manager may, in accordance with the Operation Standards, utilize the
services of third-party service providers to perform all or any portion of its
Services hereunder.  Notwithstanding the appointment of a third-party service
provider, the Manager shall remain primarily liable to the Owners to the same
extent as if the Manager were performing the Services alone, and the Manager
agrees that no additional compensation shall be required to be paid by the
Owners in connection with any such third-party service provider.


(d)           Entire Agreement; Severability.  This Agreement constitutes the
entire agreement between the parties hereto, and no oral statements or prior
written matter not specifically incorporated herein shall be of any force or
effect.  In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.
 
 
 
17

--------------------------------------------------------------------------------

 

 
(e)            Limitations on Liability.


(i)            Notwithstanding anything herein to the contrary, neither the
Manager nor any director, officer, employee or agent of the Manager shall be
under any liability to the Owners or any other Person for any action taken, or
not taken, in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Manager against any
liability to the Owners for the material breach of a representation or warranty
made by the Manager herein or against any liability which would otherwise be
imposed on the Manager by reason of misfeasance, bad faith or negligence in the
performance of the Services hereunder.


(ii)           No party will be liable to any other for special, indirect,
incidental, exemplary, consequential or punitive damages, or loss of profits,
arising from the relationship of the parties or the conduct of business under,
or breach of, this Agreement, except where such damages or loss of profits are
claimed by or awarded to a third party in a claim or action against which a
party to this Agreement has a specific obligation to indemnify another party to
this Agreement.


(iii)           No officer, director, employee, agent, shareholder, member or
Affiliate of any Owner or the Manager (except, in the case of an Owner, for
Affiliates that are also Owners hereunder) shall in any manner be personally or
individually liable for the obligations of any Owner or the Manager hereunder or
for any claim in any way related to this Agreement or the performance of the
Services.


(iv)          The provisions of this Section 23(e) shall survive the expiration
and termination of this Agreement.


(f)             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT
OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).


(g)            Litigation Costs.  If any legal action or other proceeding of any
kind is brought for the enforcement of this Agreement or because of a default,
misrepresentation, or any other dispute in connection with any provision of this
Agreement or the Services, the successful or prevailing party shall be entitled
to recover all fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled.


(h)            Confidentiality.  Each party hereto agrees to keep confidential
(and (a) to cause its respective officers, directors and employees to keep
confidential and (b) to use its reasonable commercial efforts to cause its
respective agents and representatives to keep confidential) the Information (as
defined below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the parties hereto shall be permitted to
disclose Information (i) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, (ii) as requested by
Rating Agencies (iii) to the extent provided in the Offering Memorandum and (iv)
to actual or prospective Tenants.  For the purposes of this paragraph (h), the
term “Information” shall mean the terms and provisions of this Agreement and all
financial statements, certificates, reports, Records, agreements and information
(including the Leases and the site management agreements) and all analyses,
compilations and studies based on any of the foregoing) that relate to the Sites
or the Services, other than any of the foregoing that are or become publicly
available other than by a breach of the confidentiality provisions contained
herein.
 
 
 
18

--------------------------------------------------------------------------------

 

 
(i)            Owners’ Representative and Agent.  From time to time during the
Term, the Owners shall appoint one (1) Owner (the “Owner Representative”) to
serve as the Owners’ representative and agent to act, make decisions, and grant
any necessary consents or approvals hereunder, collectively, on behalf of all of
the Owners.  Each Owner hereby appoints CC Holdings GS V LLC, a Delaware limited
liability company (“CCL”) as the initial Owner Representative hereunder and
hereby authorizes the Owner Representative to take such action as agent on its
behalf and to exercise such powers as are delegated to the Owner Representative
by the terms hereof, together with such powers as are reasonably incidental
thereto.


(j)            No Petition.  Prior to the date that is one year and one day
after the date on which all Obligations due and owing under the Indenture have
been fully satisfied, the Manager shall not institute, or join any other Person
in instituting, or authorize a trustee or other Person acting on its behalf or
on behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof against any Owner.


(k)           Permitted Operations.  The Owners hereby acknowledge and agree
that the Manager may engage in Permitted Operations and, as a result, the
Manager may engage in business activities that are in competition with the
business of the Owners in respect of the Sites.  Nothing in this Agreement shall
in any way preclude the Manager or its Affiliates, subsidiaries, officers,
employees and agents from engaging in any Permitted Operation (including the
operation, maintenance, leasing or marketing of telecommunications sites for
itself or for others), even if, by doing so, such activities could be construed
to be in competition with the business activities of the Owners; provided that
(i) unless the Manager determines it is against the business interests of the
Owners to do so, if the Manager arranges for a Lease of a telecommunication site
with a tenant that is also a Tenant under a Lease with an Owner, such new Lease
will be separate from and independent of the Lease(s) between the Tenant and
such Owner, (ii) if the Tenant with respect to a Site is an Affiliate of the
Manager, the Manager shall perform all Services in respect of such Site in the
same manner as if such Tenant were not an Affiliate, (iii) unless the Manager
determines it is in the business interests of the Owners to do so, the Manager
will not solicit a tenant to transfer its Lease from a Site owned, leased or
managed by an Owner to a telecommunications site owned, leased or managed by a
Person that is not an Owner and (iv) in all cases the Manager shall perform its
duties and obligations hereunder in accordance with the Operation Standards
notwithstanding any potential conflicts of interest that may arise, including
any relationship that the Manager may have with any Tenant or any other owners
of telecommunication sites that it manages.
 
 
 
19

--------------------------------------------------------------------------------

 

 
(l)            Headings.  Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and are
not to effect the construction of, or to be taken into consideration in
interpreting, this Agreement.


(m)          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall
constitute an original, but all of which when taken together shall constitute
one contract.  Delivery of an executed counterpart of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.


[NO ADDITIONAL TEXT ON THIS PAGE]


 
 
 
 
 
20

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 
 

  Manager: CROWN CASTLE USA INC.          
 
By:
/s/ E. Blake Hawk       Name: E. Blake Hawk       Title:   Executive Vice
President          

 
 

 
Owners:
CC HOLDINGS GS V LLC
GLOBAL SIGNAL ACQUISITIONS LLC
GLOBAL SIGNAL ACQUISITIONS II LLC
PINNACLE TOWERS LLC
INTRACOASTAL CITY TOWERS LLC
TOWER SYSTEMS LLC
RADIO STATION WGLD LLC
HIGH POINT MANAGEMENT CO. LLC
INTERSTATE TOWER COMMUNICATIONS LLC
TOWER TECHNOLOGY COMPANY OF JACKSONVILLE LLC
ICB TOWERS, LLC
PINNACLE TOWERS III LLC
PINNACLE TOWERS V INC.
SHAFFER & ASSOCIATES, INC.
SIERRA TOWERS, INC.
AIRCOMM OF AVON, L.L.C.
COVERAGE PLUS ANTENNA SYSTEMS LLC
         
 
By:
/s/ W. Benjamin Moreland       Name: W. Benjamin Moreland       Title:  
President and Chief Executive Officer          




 



